Case 2:20-cv-14012-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

   DAVID POSCHMANN,

                   Plaintiff,
   v.                                                              CASE NO.

   SIVEL PROPERTIES, LLC and SIVEL-USA, LLC,

                   Defendants.
   _______________________________________     /
                                               COMPLAINT

           Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

   Defendants, Sivel Properties, LLC and Sivel-USA, LLC, for injunctive relief pursuant to the

   Americans With Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in support thereof

   states as follows:

                                             JURISDICTION

            1.     This court has subject-matter jurisdiction since this action arises pursuant to 28

    U.S.C. § 1331 and §1343 and Plaintiffs claims arise under 42 U.S.C. §12181 et seq. based upon

    Defendants' violations of Title III of the ADA.

                                                   VENUE

            2.     Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because the hotel,

    whose reservation system is at issue herein, is located in this district.

                                                   PARTIES

            3.      Plaintiff, David Poschmann, is an individual who is over eighteen years of age

    and sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited

    in performing one or more major life activities due to the amputation of his right leg in 2012.

    Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and
Case 2:20-cv-14012-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 2 of 6



   has a valid disabled parking permit from the Florida Department of Highway Safety and Motor

   Vehicles. Defendants' online hotel reservation system fails to comply with any of the

   requirements of 28 C.F.R. §36.302(e) and therefore Plaintiffs full and equal enjoyment of the

   goods, services, facilities, privileges, advantages and/or accommodations offered thereon are

   restricted and limited because of Plaintiff s disability and will be restricted in the future unless

   and until Defendants are compelled to cure the substantive ADA violations contained on the

   hotel's online reservation system. Plaintiff intends to visit the online reservation system for

   Defendants' hotel in the near future to book a hotel room and utilize the goods, services,

   facilities, privileges, advantages and/or accommodations being offered and/or to test the online

   reservation system for compliance with 28 C.F.R. §36.302(e).

           4.      Defendants are the operator and/or owner of iCoconut Grove, located at 2889

   McFarlane Road in Coconut Grove, Florida ("the Hotel"). The online reservation system for the

   Hotel is found at www.icoconutgrove.com.

                 CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

           5.      On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

   ADA was to provide a clear and comprehensive national mandate for the elimination of

   discrimination against individuals with disabilities and to provide clear, strong, consistent,

   enforceable standards addressing said discrimination, invoking the sweep of congressional

   authority in order to address the major areas of discrimination faced day-to-day by people with

   disabilities to ensure that the Federal government plays a central role in enforcing the standards

    set by the ADA. (42 U.S.C. § 12101(b)(l)-(4)).

           6.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

    Department of Justice, Office of the Attorney General, published revised regulations for Title III




                                                       2
Case 2:20-cv-14012-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 3 of 6



   of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

   requirements of the ADA. Public accommodations, including places of lodging, were required to

   conform to these regulations on or before March 15, 2012.

           7.       On March 15, 2012, new regulations implementing Title III of the ADA took

   effect, imposing significant new obligations on inns, motels, hotels and other "places of

   lodging". 28 C.F.R. §36.302(e) states:

           "(1) Reservations made by places o f lodging. A public accommodation that owns, leases
   (or leases to), or operates a place of lodging shall, with respect to reservations made by any
   means, including by telephone, in-person, or through a third party -
   (i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the same manner
   as individuals who do not need accessible rooms;
   (ii) Identify and describe accessible features in the hotels and guest rooms offered through its
   reservations service in enough detail to reasonably permit individuals with disabilities to assess
   independently whether a given hotel or guest room meets his or her accessibility needs;1
   (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
   other guest rooms of that type have been rented and the accessible room requested is the only
   remaining room of that type;
   (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
   that the guest rooms requested are blocked and removed from all reservations systems; and
   (v) Guarantee that the specific accessible guest room reserved through its reservations service is
   held for the reserving customer, regardless of whether a specific room is held in response to
   reservations made by others."
            8.       The Hotel is a place of public accommodation that owns and/or leases and

   operates a place of lodging pursuant to the ADA. The Hotel has an online reservation system




   1 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
   Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
   provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
   Justice's official comments state that "information about the Hotel should include, at a minimum, information about
   accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
   route to the accessible room or rooms. In addition to the room information described above, these hotels should
   provide information about important features that do not comply with the 1991 Standards." An agency's
   interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(l),
   must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
   the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d405 (1994).


                                                              3
Case 2:20-cv-14012-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 4 of 6




   whereby potential patrons may reserve a hotel room. The reservation system is subject to the

   requirements of 28 C.F.R.§ 36.302(e) and Defendants are responsible for said compliance.

          9.      Most recently, during December, 2019 Plaintiff attempted to specifically identify

   and book a guaranteed reservation for an accessible room at the Hotel through the Hotel's online

   reservation system but was unable to do so due to Defendants' failure to comply with the

   requirements set forth in paragraph 7.

          10.     Plaintiff is an advocate of the rights of similarly situated disabled persons and,

   pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

   for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

   places of public accommodation, including online reservation systems for places of lodging, are

   in compliance with the ADA.

           11.    Defendants have discriminated against Plaintiff by denying him access to and full

   and equal enjoyment of the goods, services, facilities, privileges, advantages and

   accommodations offered through the Hotel's online reservation system due to the substantive

   ADA violations contained thereon.

           12.    The online reservation system for Defendants' Hotel encountered by Plaintiff

   when he visited it failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1).

   When Plaintiff visited the Hotel's online reservation system he tried to make a reservation for an

   accessible guest room at the Hotel, since he requires an accessible guest room due to the

   amputation of his right leg, but it was not possible to make such a reservation. It was possible to

   reserve a guest room that was not accessible. For this reason Defendants have no policy, practice,

   or procedure in place to ensure that individuals with disabilities can make reservations for

   accessible guest rooms during the same hours and in the same manner as individuals who do not




                                                     4
Case 2:20-cv-14012-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 5 of 6



   need accessible rooms. This constitutes a violation of 28 C.F.R.§ 36.302(e)(l)(i). When Plaintiff

   visited the Hotel's online reservation system he searched the site for the identification and

   descriptions of accessible features in the Hotel and guest rooms offered through the reservations

   service so that he could assess independently whether the hotel or a specific guest room met his

   accessibility needs in light of his disability but the reservations service contained no such

   descriptions at all. This constitutes a violation of 28 C.F.R.§ 36.302(e)(l)(ii). In light of the

   foregoing, Defendants also necessarily violated 28 C.F.R. §36.302(e)(l)(iii)-(v) in that since the

   online reservations service does not describe any accessible guest rooms and does not, in turn,

   allow the reserving of such accessible guestrooms, the Website cannot hold such unavailable

   accessible rooms in the reservations system until all other rooms have been rented, block such

   unavailable accessible rooms from the system once reserved, and guaranty that such unavailable

   accessible guest rooms will be held for the reserving customer as required by sections (iii) - (v)

   respectively.

           13.     Plaintiff is without an adequate remedy at law and is suffering irreparable harm

   and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

   Defendants are required to correct the ADA violations to the online reservation system for their

   Hotel and maintain the online reservation system and accompanying policies in a manner that is

   consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).

           14.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

    action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendants,

    including litigation expenses and costs pursuant to 42 U.S.C. §12205.

           15.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

    injunctive relief to Plaintiff, including an Order compelling Defendants to implement policies,




                                                       5
Case 2:20-cv-14012-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 6 of 6




   consistent with the ADA, to accommodate the disabled, by requiring Defendants to alter and

   maintain their online reservation system in accordance with the requirements set forth in

   paragraph 7 above.

           WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

   injunction enjoining Defendants from continuing their discriminatory practices, ordering

   Defendants to implement policies, consistent with the ADA, to accommodate the disabled,

   through requiring Defendants to alter and maintain the online reservation system for the Hotel in

   accordance with the requirements set forth in paragraph 7 above, and awarding Plaintiff

   reasonable attorneys’ fees, litigation expenses, including expert fees, and costs.

                                                                  s/Drew M. Levitt
                                                                  DREW M. LEVITT
                                                                  Florida Bar No: 782246
                                                                  drewmlevitt@gmail.com
                                                                  LEE D. SARKIN
                                                                  Florida Bar No. 962848
                                                                  Lsarkin@aol.com
                                                                  4700 N.W. Boca Raton Boulevard, Ste. 302
                                                                  Boca Raton, Florida 33431
                                                                  Telephone (561) 994-6922
                                                                  Facsimile (561) 994-0837
                                                                  Attorneys for Plaintiff




   2
     The injunction, to be meaningful and fulfill its intended purpose, should require Defendants to develop, and
   strictly enforce, a policy requiring regular monitoring of its online reservation system. As rates and classes of rooms
   change at the hotel, and the number and type of beds, accommodations and amenities offered in the various room
   types change from time to time, the availability of accessible rooms must be re-dispersed across these various price
   points, classes, as well as across rooms with disparate features (2010 ADA Standard 224.5). In light of the
   foregoing, in addition to regular ongoing website maintenance and to reflect physical changes at the hotel, the online
   reservation system must continuously be updated to properly reflect and describe Defendants' compliance with the
   substantive ADA Standards regarding accessible hotel rooms in accordance with 28 C.F.R. 36.302(e)(1).



                                                              6
